27 So. 3d 231 (2010)
Jerry L. SHEPPARD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4771.
District Court of Appeal of Florida, Second District.
February 12, 2010.
James Marion Moorman, Public Defender, and Robert Augustus Harper, III, Special Assistant Public Defender, Bartow, for Appellant.
*232 Bill McCollum, Attorney General, Tallahassee, and Joseph H. Lee, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right that Sheppard may have to file an appropriate motion for postconviction relief.
ALTENBERND, VILLANTI, and WALLACE, JJ., Concur.